Title: From James Madison to Albert Gallatin, 16 November 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Novr. 16. 1807.

I request you to be pleased to issue a warrant on the appropriations for the relief of Seamen, for Three hundred & sixty nine dollars, in favor of James Davidson Esqr., the holder of the enclosed bill for that amount, drawn upon me on the 1 July last, by Maurice Rogers, Agent for Seamen at St. Iago de Cuba, who is to be charged with the same.  I am &c.

James Madison

